Felton, Chief Judge,
dissenting. .The act of 1957 (Ga. L. 1957, .pp. 387, 396; Code Ann. § 36-616a), provides: “When the condemning body has paid into the registry of the court, for the use and benefit of and subject to the demands of the condemnees, the amount of money provided for in the order of the special master, the effect of such payment into the registry of the court shall be the same as if paid to the condemnees directly, and provided that the clerk shall pay out such money to such condemnees, or their personal representative, upon proper proof submitted to him as to the quantity of such interest and, where there are conflicting claims, he may require such conflicting parties to establish their claims before the court as is provided by law in other similar matters.”
■ It is my opinion that the intent of the above statute is that the trial court in such a case as this decide all disputed issues involved and not decide part of them and leave part of them to another tribunal to determine. The title to the condemned land *679vested in the heirs of the owner and the court should have decided who was entitled to the condemnation money which stood in place of the land. If there were not sufficient personal assets to pay the deceased husband’s debts his administrator could have subjected the money (treated as realty) to the payment of the decedent’s debts as far as necessary.